                Case 2:19-cv-00635-TSZ Document 40 Filed 05/18/20 Page 1 of 2



 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
      JANE DOE, JOHN DOE, and H.S., by
      and through his guardian, individually
 8
      and on behalf of all others similarly
      situated,
 9
                             Plaintiffs,
10                                                      C19-635 TSZ
           v.
11                                                      MINUTE ORDER
      BHC FAIRFAX HOSPITAL, INC.
12    d/b/a FAIRFAX BEHAVIORAL
      HEALTH,
13
                             Defendant.
14

15        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
16
         (1)     Pursuant to the parties’ stipulation, docket no. 39, the pending cross-
   motions to strike class allegations, docket no. 18, and to certify a class, docket no. 35, are
17
   RENOTED to June 5, 2020. The briefing schedule is adjusted as follows:
18                (a)    Plaintiffs’ supplemental response to the motion to strike class
           allegations and defendant’s response to the motion to certify a class are DUE on
19         June 1, 2020; and
20                 (b)    Defendant’s supplemental reply in support of the motion to strike
           class allegations and plaintiffs’ reply in support of the motion to certify a class are
21         DUE on the new noting date.

22

23

     MINUTE ORDER - 1
              Case 2:19-cv-00635-TSZ Document 40 Filed 05/18/20 Page 2 of 2



 1        (2)     Pursuant to the parties’ stipulation, docket no. 39, the deadline for
   disclosure of expert testimony is EXTENDED from June 2, 2020, to June 30, 2020, and
 2 the deadline for filing motions relating to discovery is EXTENDED from June 18, 2020,
   to July 9, 2020. The Court DEFERS ruling on whether to extend the other deadlines in
 3 this matter in the manner set forth in the parties’ stipulation.

 4          (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 5
            Dated this 18th day of May, 2020.
 6
                                                     William M. McCool
 7                                                   Clerk
 8                                                   s/Karen Dews
                                                     Deputy Clerk
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
